Citation Nr: 0408044	
Decision Date: 03/29/04    Archive Date: 04/02/04

DOCKET NO.  02-17 780A	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for left 
foot pes planus.

2.  Entitlement to a rating in excess of 30 percent for right 
foot pes planus.

3.  Whether a January 2, 1969, rating decision denying 
service connection for bilateral pes planus should be revised 
on the basis of clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1964 to February 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2000 and April 2002 rating 
decisions by the Buffalo, New York, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In the February 
2000 rating decision the RO, in pertinent part, established 
service connection for bilateral pes planus in accordance 
with a February 2000 Board decision and assigned a 10 percent 
rating effective from June 13, 1997.  In January 2003, the RO 
granted separate 30 percent ratings for left and right pes 
planus effective from the date of the veteran's application 
to reopen his service connection claim.  The veteran's CUE 
claim was denied in the April 2002 rating decision.  In 
September 2003, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  The Board notes 
that the veteran submitted additional documents in support of 
his appeal, but that he specifically waived RO consideration 
of this evidence.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his increased rating claim and has 
sufficiently notified him of the information and evidence 
necessary to substantiate this claim.

2.  The veteran is presently receiving the maximum schedular 
rating possible for a left below the knee disability; there 
is no evidence of any unusual circumstances related to this 
disorder.

3.  The veteran is presently receiving the maximum schedular 
rating possible for a right below the knee disability; there 
is no evidence of any unusual circumstances related to this 
disorder.

4.  It is not "undebatable" that the evidence of record at 
the time of the January 2, 1969, rating decision warranted 
entitlement to service connection for bilateral pes planus 
nor that any claimed error would have manifestly changed the 
outcome of the decision at the time it was made.  


CONCLUSIONS OF LAW

1.  A rating in excess of 30 percent for left foot pes planus 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321(b), 4.1, 4.25, 4.57, 4.68, 4.71a, Diagnostic 
Codes 5276, 5278, 5284 (2003).

2.  A rating in excess of 30 percent for right foot pes 
planus is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.25, 4.57, 4.68, 4.71a, 
Diagnostic Codes 5276, 5278, 5284 (2003).

3.  There was no CUE in the January 2, 1969, rating decision 
denying service connection for bilateral pes planus.  
38 C.F.R. § 3.105 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there have been 
significant changes in VA law during the course of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) 
became law.  Regulations implementing the VCAA have been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
In Livesay v. Principi, 15 Vet. App. 165, 179 (2001), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA does not apply to CUE cases.  Accordingly, 
the Board finds that it may proceed with an appellate review 
of this matter.

The VCAA and the implementing regulations do, however, apply 
to the increased rating claims on appeal.  The Court in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) has held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ or RO) decision on a 
claim for VA benefits.  In this case, the initial RO decision 
was made prior to November 9, 2000, the date the VCAA was 
enacted.  VA believes that the decision in Pelegrini is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

In the present case, on June 13, 1997, the RO received the 
veteran's application to reopen a service connection claim 
for bilateral pes planus.  In February 2000, the Board 
reopened the veteran's claim and granted entitlement to 
service connection.  In a February 2000 rating decision the 
RO, in pertinent part, established service connection for 
bilateral pes planus and assigned a 10 percent rating 
effective from June 13, 1997.  Only after that rating action 
was promulgated did the RO, in correspondence dated in 
February 2002 and in an October 2002 statement of the case, 
provide notice regarding what information and evidence is 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in his possession 
that pertains to the claim.  In a subsequent January 2003 
rating decision the RO granted separate 30 percent ratings 
for left and right pes planus effective from the date of the 
veteran's application to reopen his service connection claim 
on June 13, 1997.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
422.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  There simply is no "adverse 
determination," as discussed by the Court in Pelegrini, for 
the appellant to overcome.  See Pelegrini, 17 Vet. App. at 
422.  Similarly, a claimant is not compelled under 38 U.S.C. 
§ 5108 to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant on February 2002 
was not given prior to the first AOJ adjudication of the 
claims, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and notice complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was 
provided, the case was readjudicated and a supplemental 
statement of the case was provided to the appellant.  The 
claimant has been provided every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial 
error to the claimant.  

The Court in Pelegrini also noted that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  VA's General Counsel, however, in a precedent 
opinion held that the Court's statement that sections 5103(a) 
and 3.159(b)(1) require VA to include such a request as part 
of the notice provided to a claimant under those provisions 
is obiter dictum and is not binding on VA.  VAOPGCPREC 1-2004 
(February 24, 2004).  It was further noted that section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.

In this case, although the February 2002 VCAA notice letter 
provided to the appellant does not specifically address this 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In fact, the specific 
language of 38 C.F.R. § 3.159(b)(1) was cited in the 
October 2002 supplemental statement of the case which 
includes this "fourth element."

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the content requirements of a VCAA notice has been 
fully satisfied, any error in not providing a single notice 
to the appellant covering all content requirements is 
harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's active duty service 
medical records and all identified and authorized post-
service medical records relevant to the issues addressed in 
this decision have been requested or obtained.  He was 
notified of the evidence that had been obtained by VA during 
the course of this appeal and on several occasions requested 
to provide information identifying evidence pertinent to his 
claims.  There is no indication that any existing evidence, 
including any records associated the veteran's Social 
Security Administration (SSA) disability benefits claim, 
could provide pertinent information to substantiate the 
limited increased rating issues remaining on appeal.  
Therefore, the Board finds further attempts to obtain any 
additional evidence as to these claims would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that specific VA medical opinions pertinent to the 
veteran's increased rating claims were obtained in May 1998, 
March 2000, September 2001, and December 2002 and that the 
available medical evidence is sufficient for adequate 
determinations.  Therefore, the Board finds the duty to 
assist and duty to notify provisions of the VCAA as to the 
issues addressed in this decision have been fulfilled.  

Increased Rating Claims

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2003).

The Court has held that separate or "staged" schedular 
disability ratings may be assigned subsequent to an initial 
award of service connection based upon the facts in each 
case.  See Fenderson v. West, 12 Vet. App. 119 (1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2003).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2003).

VA regulations provide that the effective date for an award 
of disability compensation based on an original claim for 
direct service connection shall be the day following 
separation from active service or the date entitlement arose, 
if the claim is received within one year after separation 
from service; otherwise, and for reopened claims, it shall be 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400 (2003).  Generally, the date of 
receipt of a claim is the date on which a claim, information, 
or evidence is received by VA.  38 C.F.R. § 3.1(r) (2003).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2003).

The Rating Schedule provides disability ratings for acquired 
flatfoot which is pronounced, with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation and not improved by orthopedic shoes or 
appliances (bilateral 50 percent, unilateral 30 percent); 
severe, with objective evidence of marked deformity, pain on 
manipulation and use, indication of swelling on use and 
characteristic callosities (bilateral 30 percent, unilateral 
20 percent); moderate, with weight-bearing line over or 
medial to great toe, inward bowing of the tendo achillis and 
pain on manipulation and use of the feet (bilateral or 
unilateral 10 percent); or mild, with symptoms relieved by 
built-up shoe or arch support (0 percent).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5276 (2003).  

The Ratings Schedule for acquired claw foot (pes cavus) 
provides ratings when there is marked contraction of plantar 
fascia with a dropped forefoot, all toes hammer toes, very 
painful callosities, and marked varus deformity (bilateral 
50 percent, unilateral 30 percent); when there is a tendency 
toward bilateral dorsiflexion of all toes, limitation of 
dorsiflexion at the ankle to right angle, shortened plantar 
fascia, and marked tenderness under metatarsal heads 
(bilateral 30 percent, unilateral 20 percent); and when the 
great toe is dorsiflexed, there is some limitation of 
dorsiflexion at ankle, and definite tenderness under 
metatarsal heads (bilateral or unilateral 10 percent).  
38 C.F.R. § 4.71a, Diagnostic Code 5278 (2003).

Disability compensation is also available if there is 
evidence of moderate (10 percent), moderately severe 
(20 percent) or severe (30 percent) foot injuries.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2003).  It is noted 
that with actual loss of use of the foot a 40 percent rating 
should be assigned.  

VA regulations provide, however, that the combined rating for 
disabilities of an extremity shall not exceed the rating for 
amputation at the elective level, were amputation to be 
performed.  For example, the combined evaluations for 
disabilities below the knee shall not exceed the 40 percent 
evaluation under DC 5165.  The 40 percent rating may be 
further combined with rating for disabilities above the knee 
but not to exceed the above the knee amputation elective 
level.  38 C.F.R. § 4.68 (2003).

In this case, the record shows the veteran is presently in 
receipt of separate 30 percent disability ratings for left 
and right foot pes planus (Diagnostic Codes 5276-5278) and 
separate 10 percent disability ratings for left and right 
calf (gastrocsoleus) strain associated with pes planus 
(Diagnostic Codes 5299-5311, effective from January 3, 2001).  
It is significant to note that 38 C.F.R. § 4.73, Diagnostic 
Code 5311, provides ratings for injuries to Muscle Group XI, 
including the triceps surae (gastrocnemius and soleus) 
muscles described as having the functions of propulsion and 
plantar flexion of the foot.  A total disability rating 
based on individual unemployability (TDIU) has also been 
established effective from May 31, 2001.

Based upon the evidence of record, the Board finds that the 
veteran is presently receiving the maximum schedular rating 
possible for his service-connected left and right below the 
knee disabilities effective from the date of his application 
to reopen his service connection claim.  Under the presently 
assigned evaluations, the combined rating for each below the 
knee extremity is 40 percent.  See 38 C.F.R. § 4.25 (2003).  
Therefore, higher or separate ratings are prohibited by the 
amputation rule.  

The Board notes that the RO's assignment of separate ratings 
under either Diagnostic Codes 5276 or 5278 appears to be 
inconsistent with the Rating Schedule which specifically 
provides evaluations under these criteria when there are 
bilateral disorders.  The Board finds, however, that as 
separate 30 percent ratings may be appropriately assigned in 
this case under Diagnostic Code 5278 a remand to clarify this 
matter is not required.  Regardless of the diagnostic codes 
assigned for these disorders, there is no basis for any 
higher schedular ratings under VA law.  It is clear that 
separate 50 percent schedular ratings for bilateral disorders 
under either Diagnostic Codes 5276 or 5278 would be improper.

In exceptional cases where evaluations provided by the Rating 
Schedule are found to be inadequate an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to a 
service-connected disorder.  38 C.F.R. 3.321(b) (2003).  The 
Board notes that TDIU has been established in this case 
effective from May 31, 2001, based in part upon employment 
problems related to the veteran's service-connected pes 
planus.  The Court has held that the Board's jurisdiction as 
to the application of extraschedular ratings under 38 C.F.R. 
§ 3.321 is limited and that the Board is precluded, in the 
first instance, from assigning such ratings.  See Floyd v. 
Brown, 9 Vet. App. 88 (1996).  As the Board has no authority 
to award such matters in the first instance and as  a TDIU 
award has been established effective from May 31, 2001, 
referral of this case to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the Board finds 
the preponderance of the evidence is against the veteran's 
claims for ratings in excess of 30 percent for left or right 
foot pes planus.

CUE Claim

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of CUE.  Where evidence establishes such 
error, the prior decision will be reversed or amended.  38 
C.F.R. § 3.105(a) (2003).

The Court has held that CUE is a very specific and rare kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  The Court established the 
following three-part test to determine whether CUE is present 
in a prior determination:  

(1) either the correct facts, as they were known at the 
time, were not fully adjudicated (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated), or statutory or regulatory provisions extant 
at the time were incorrectly applied; 

(2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly 
changed the outcome at the time it was made;" and, 

(3) a determination that there was CUE must be based on 
the record and the law that existed at the time of the 
prior adjudication in question.  

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  A 
finding of CUE requires that error, otherwise prejudicial, 
must appear undebatable.  Akins v. Derwinski, 1 Vet. App. 
228, 231 (1991).

In this case, the veteran asserts CUE in the January 2, 1969, 
rating decision in that a November 1968 VA examination had 
been so inadequate that the correct facts were not before the 
adjudicator at the time of that decision, that VA had failed 
to adequately assist him by requesting private medical 
records identified in his application for compensation, that 
VA had failed to consider the presumption of soundness, and 
that VA had violated his due process rights by not obtaining 
a specific medical finding indicating whether aggravation of 
any pre-existing pes planus disorder had been beyond the 
natural progression of the disorder.

VA law at the time of the January 2, 1969, rating decision 
provided that service connection could be granted for a 
disability resulting from personal injury suffered or disease 
contracted in line of duty or for aggravation of preexisting 
injury suffered or disease contracted in line of duty.  
38 U.S.C. § 310 (currently 38 U.S.C.A. § 1110).  Veterans 
were to be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrated that an injury or disease existed before service 
and was not aggravated by such service.  38 U.S.C. § 311 
(currently 38 U.S.C.A. § 1111).  

A preexisting injury or disease was considered to have been 
aggravated by active military, naval, or air service, where 
there was an increase in disability during such service, 
unless there was a specific finding that the increase in 
disability was due to the natural progress of the disease.  
38 U.S.C. § 353 (currently 38 U.S.C.A. § 1153); 38 C.F.R. 
§ 3.306(a) (1968).  However, aggravation was not to be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. 
§ 3.306(b).  

The January 2, 1969, rating decision noted that no 
significant disabilities had been reported on the veteran's 
January 28, 1964, induction examination, but that a diagnosis 
of asymptomatic 3rd degree pes planus had been provided on 
February 26, 1964.  It was noted that a diagnosis of minimal 
bilateral pes planus had been provided in December 1965 after 
he complained of foot aching after running or long marches 
and that a diagnosis of symptomatic pes planus had been 
provided in January 1967.  It was also noted that the 
veteran's January 1968 discharge examination revealed no 
significant findings and that VA examination in November 1968 
found no abnormality or foot disability.  The rating decision 
found the veteran's treatment during service was considered 
symptomatic with no evidence of service aggravation.  

Here, the Board finds a review of the record shows the 
correct facts, as they had been documented at that time, were 
before VA and that statutory or regulatory provisions were 
not incorrectly applied in the January 2, 1969, rating 
decision which denied service connection for bilateral pes 
planus.  While the rating decision did not did not clearly 
articulate the bases for the decision or provide specific 
citations to statutory or regulatory provisions, the language 
used in the decision indicates all available evidence and all 
applicable laws and regulations were appropriately 
considered.  

The Board further finds that the emphasis in the discussion 
as to the relatively short period of time between the 
veteran's induction examination and the first diagnosis of 
pes planus and the discussion of the disorder having been 
"symptomatic with no evidence of service aggravation" 
indicates the presumption of soundness and aggravation 
provisions were considered.  In essence, had the adjudicator 
not considered the presumption of soundness there would have 
been no reason to report the lack of findings on the 
induction examination report.  Similarly, based upon the 
finding that there had been no aggravation during service, 
there was no reason to obtain an opinion as to the natural 
progress of the disorder.

The Court has also held that silence in a final RO decision 
made prior to February 1, 1990, the effective date of 
enactment of 38 U.S.C.A. § 5104(b) (which required that RO 
decisions specify the evidence considered and the reasons for 
disposition), cannot be taken as showing a failure to 
consider evidence of record.  Crippen v. Brown, 9 Vet. App. 
412, 421 (1996) (citing Eddy v. Brown, 9 Vet. App. 52, 58 
(1996)).  It is significant to note that subsequent to the 
determination at issue in this case the Court affirmed the 
provisions of 38 C.F.R. § 3.306(b) in recognizing that 
temporary flare-ups of a pre-existing disorder during 
service, without evidence of a worsening of the underlying 
condition, did not constitute aggravation.  Hunt v. 
Derwinski, 1 Vet. App. 292, 296-7 (1991).   

As to the veteran's claims that the November 1968 VA 
examination had been inadequate and that VA had failed to 
request private medical records, the Board finds these 
matters are essentially assertions of a breach of a duty to 
assist.  In Cook v. Principi, 353 F.3d 937 (2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit Court) held that a breach of a duty to assist cannot 
constitute CUE and that "grave procedural error" does not 
render a decision of VA non-final.  This decision, in 
pertinent part, overruled Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999), to the extent that decision held that the 
existence of "grave procedural error" did render a decision 
of the VA non-final.  The Federal Circuit Court, citing 
Caffrey v. Brown, 6 Vet. App. 377, 383 (1994), also noted 
that a CUE claim is an attack on a prior judgment that 
asserts an incorrect application of law or fact, and that an 
incomplete record, factually correct in all other respects, 
is not CUE.  

Therefore, to the extent the veteran asserts error in the 
January 2, 1969, rating decision because VA failed to assist 
him by obtaining an adequate rating examination or private 
medical records, the Board finds the claim must be denied 
because of the absence of legal merit.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (Court held that when there is a 
lack of entitlement under the law or an absence of legal 
merit, the claim should be dismissed).  

The veteran's assertions of error are essentially a simple 
disagreement as to how VA weighed the evidence in finding his 
pes planus pre-existed service and was not aggravated by 
service.  Such disagreements are not CUE.  See Cook, Damrel, 
supra.  The Board further finds that it is not 
"undebatable" that the evidence of record at the time of 
the January 2, 1969, rating decision warranted entitlement to 
service connection for bilateral pes planus or that any 
claimed error would have manifestly changed the outcome of 
the decision at the time it was made. 


ORDER

Entitlement to a rating in excess of 30 percent for left foot 
pes planus is denied.

Entitlement to a rating in excess of 30 percent for right 
foot pes planus is denied.

The appeal to establish CUE in a January 2, 1969, rating 
decision is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



